                                                                            FILED
                 IN THE UNITED STA : S DISTRICT COURT
                     FOR THE DISTRI   OF MONTANA                              MARO 4 2020
                            BUTTE VISION                                   Clerk, U.S. District Court
                                                                             District Of Monta na
                                                                                   Mioooula


 UNITED STATES OF AMERICA,                                CR 19-27-BU-DLC

                       Plaintiff,

        vs.                                                     ORDER

 DUANE ANDREW JONES,

                       Defendant.


      Counsel for Defendant Duane An         w Jones has filed an Unopposed Motion

for Competency Determination. (Doc. 30)

      The Court finds that "there is reaso ~ble cause to believe that the defendant

may be presently suffering from a mental isease or defect rendering him mentally

incompetent to the extent that he is unabl to understand the nature and

consequences of the proceedings against 1m or to assist properly in his defense."

18 U.S.C. § 4241(a).

      Accordingly, IT IS ORDERED tha           efendant's Unopposed Motion for

Psychiatric or Psychological Evaluation      -rReport (Doc. 30) is GRANTED.
Pursuant to 18 U.S.C. § 4241, Defendant      Jcommitted to the custody of the
Attorney General, for a period not to exce   ~ thirty days, for placement in a suitable
federal facility to undergo a psychiatric o I sychological evaluation to determine if
Defendant is presently suffering from a m intal disease or defect rendering him

mentally incompetent to the ~xtent th.at h   t8 unable to. understand ~e ~ature and
consequences of the proceedmgs agamst            m or to assist properly m his defense.

This period of time may be extended purs ant to 18 U.S.C. § 4247(b) at the request

of the facility.

       IT IS FURTHER ORDERED that,                on completion, the psychiatric or

psychological report be filed with the Co         pursuant to 18 U.S.C. §§ 4247(b) and

4247(c). Additionally, the Court hereby          ohibits the Government from using any

statements Defendant may make during t            examination against him. However, if

Defendant uses the competency report at ·al or sentencing as a defense, the

Government may use the report as well.           e United States v. Nguyen, 962 F. Supp.

1221, 1222 (N. D. Cal. 1997). Pursuant t 18 U.S.C. § 3161(h)(l)(A), all time

from the date of this Order until the date   i   the Court's determination as to

Defendant's competency is excludable un er the Speedy Trial Act.

       IT IS FURTHER ORDERED that                e trial currently set for March 16, 2020

and all associated deadlines are V ACAT           pending the competency evaluation

and hearing.

       The U.S. Marshals Service will, as I on as practicable, transport Defendant

to a suitable facility as designated by the ureau of Prisons for purposes of the

evaluation.
DATED this 4th day of March, 20 0.




                                Christensen, Chief istrict Judge
                         United tates District Court
